DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Application
The claims, remarks, and/or amendments filed on 02/23/2022 are acknowledged. Claims 1-4 are amended.
Response to Arguments
Withdrawn Rejections
Receipt and consideration of Applicants' amended claim set and remarks filed on 02/23/2022 is acknowledged. Rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Applicant argued that Miura is silent with respect to a temperature in the spray dry method to obtain gelatin particle as recited in Claim 1 (i.e., the limitation “discharging droplets of a liquid containing melted gelatin into an atmosphere in a heating tube or a drying chamber and drying the droplets to form the gelatin into particles, wherein a temperature of the heating tube and a temperature of the drying chamber are 20 to 235 °C higher than a temperature of the droplets”. Accordingly, Applicant respectfully submits that Miura does not anticipate Claim 1 and Table 1 of Van Deventer discloses the condition for producing lactose particles having a droplet diameter of 110 wm (see “Monodispersity” on pages 893-894), and Van Deventer is silent with respect to the condition for producing gelatin particles having an average particle diameter of 0.010 to 5.0 pm as recited in Claim 1. Further, Van Deventer (right column on page 893) discloses that “[t]he drying process can .. be optimized towards this specific droplet size.” In other words, Van Denventer suggests different conditions for different particle sizes. A person of ordinary skill in the art would also select different conditions for different materials. Accordingly, it would not have been obvious to adopt Van Deventer’s condition for lactose particles having a droplet diameter of 110 um (Table 1 of Van Doventer) in a spray dry method of producing gelatin particles having an average particle diameter of 0.010 to 5.0 um. Accordingly, it would not have been obvious to combine Miura and Van Doventer and arrive at the claimed invention.”
In response to this argument, the prior rejections of only Miura and Van Deventer are withdrawn. It is noted that the prior art now provided of Bruschi or Weers teaches the formation of spray dried microparticles using temperature ranges falling within those claimed and forming particles with sizes falling within those now claimed and as such appears to render obvious the instant claims. Given this, these arguments appear moot in light of the new grounds of rejections.

Applicant also respectfully requests that this rejection be held in abeyance until such time that allowable subject matter is indicated. Amendments in this case or in the '828 Application may distinguish one another.
In response to this, the rejection is being maintained for the reasons set forth below as the co-pending claims still do not appear to be patentably distinct from those now claimed. 

New Grounds of Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Miura, C., et al. U.S. Patent Application 2014/0079794 in view of [Bruschi, M.L., et al., (Int. J. Pharm., 2003) or Weers J.G., et al., ES2205560T5 (English translation provided) both in the alternative].
	Miura teaches methods of making gelatin particles that are thermally crosslinked by spray drying and heating them to a temperature range of 100-200 degrees C, compare instant claims 1 and 3-4. (See paragraph 0047.)
Miura does not teach the temperature of the drying tube/chamber being 20-235 degrees higher than the temperature of the droplets resulting in a particle size of 0.010-5 microns.
Bruschi teaches methods of making gelatin microparticles with a mean particle size of 2.7 microns comprising forming gelatin solutions at 25 C and spray drying them in a Buchi spray dryer with an inlet temperature of 140-160 degrees C (a difference of 115-135 degrees C from droplet to inlet tube). (See abstract and page 47 paragraph 2.)
Weers teaches forming excipient microparticles through spray drying with sizes from 0.5-5 microns. (See claim 1.) Weers teaches using gelatin as a structural matrix material of the particles. (See page 9 paragraph 1.) Weers teaches using Buchi spray driers with an inlet tube temperature of 60-170 degrees C where all the feed materials are at room temperature 25 degrees C prior to drying. (See page 11 paragraph 8 and page 13 paragraph 12 through page 15.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use common art accepted spray drying temperatures used to form gelatin solutions into 0.5-5 micron sized microparticles taught by either Bruschi or Weers n the methods of Miura in order to provide for the formation of gelatin particles using standard parameters commonly used in the art when forming such particles by spray drying. One of ordinary skill in the art before the effective filing date of the claimed invention would also have had a predictable expectation of success in making this combination given that Miura already teaches the use of spray drying to form the gelatin particles and Bruschi and Weers provide for the standard parameters used in the formation of such particles.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Miura, C., et al. U.S. Patent Application 2014/0079794 in view of [Bruschi, M.L., et al., (Int. J. Pharm., 2003) or Weers J.G., et al., ES2205560T5 (English translation provided) both in the alternative] as applied to claims 1 and 3-4 above, and in further view of van Deventer, H, et al., (Drying Technology, 2013).
	Miura and [Bruschi or Weers] teach methods of making gelatin particles that are thermally crosslinked by spray drying and heating them to a temperature range of 100-200 degrees C as well as formed at temperatures of 35-145 degrees, compare instant claims 1 and 3-4. (See paragraph 0047.)
Miura and [Bruschi or Weers] do not teach using a inkjet head to spray the gelatin.
Van Deventer teaches new atomization nozzles for spray drying based on ink jet nozzles that can atomize fluids with higher viscosity providing for an energy savings as well as provide for monodisperse particles. (See abstract.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use the improved atomization nozzles for spray drying taught by van Deventer in the methods of Miura in order to provide for improved methods of spray drying gelatin particles that allow for improved energy savings during manufacture as well as improve the particle size distribution of the particles made. One of ordinary skill in the art before the effective filing date of the claimed invention would also have had a predictable expectation of success in making this combination given that Miura already teaches the use of spray drying to form the gelatin particles and van Deventer teaches methods of spray drying that would improve such processes.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-10 and 21-22 of co-pending Application No. 16/064,828 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the co-pending claims are directed to methods of producing gelatin particles comprising discharging droplets of a liquid containing gelatin into an atmosphere whose difference from the droplets is 235 degrees C or less where the nozzle is an inkjet head as well as having a size of 0.5 5 microns. (Compare claims 6-10 and 21-22.) 
The prior claims do not specifically state that the particles are cross-linked or the 60-250 degree range.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention given the co-pending claims that state a 235 degrees C or less drying temperature that encompasses or is identical to the instantly claimed range to expect that this heat treatment leads to crosslinking given that the instant claims indicate that the heating leads to crosslinking and both the instant and co-pending claims are drawn to the same less than 235 degree range. Thus the claims still appear to be obvious in light of one another given that the same steps and same overall temperature range is used in both sets of claims during spray drying as well as the same nozzle systems. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE W RIDER whose telephone number is (571)270-1337.  The examiner can normally be reached on M-F 10-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LANCE W RIDER/Examiner, Art Unit 1618                                                                                                                                                                                                        


/JAKE M VU/Primary Examiner, Art Unit 1618